In an action for divorce, defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County, dated July 14, 1971, as (1) directed defendant (a) to pay plaintiff, pendente lite, commencing as of June 1, 1971, $300 per week, $100 thereof for alimony and $200 thereof for child support, and (b) to pay all utility expenses in connection with the marital residence; and (2) referred to the trial court the issue of the amounts to be paid by defendant for alimony and maintenance, pendente lite, between November 12, 1970 and June 1, 1971. Order modified by reducing the award for temporary alimony and child support to $200 per week. As so modified, order affirmed insofar as appealed from, without costs, and ease ordered on the February term calendar for trial, upon the service and filing of the appropriate note of issue and payment of the appropriate fees in connection with such filing. In our opinion, the award for temporary alimony and child support was excessive to the extent indicated herein. In the interests of justice, an immediate trial should be held to determine the rights of the parties. Rabin, P. J., Hopkins, Martuscello, Latham and Gulotta, JJ., concur.